Title: To James Madison from Benjamin Lincoln Lear, 9 January 1804 (Abstract)
From: Lear, Benjamin Lincoln
To: Madison, James


9 January 1804, Portsmouth. “As I have some friends at Algiers among whome is my father Tobias Lear, I now write you these few lines to let you know that all thier friends in this place are uneasy on account of thier not having recieved letters from them since they left Gibralter. I have wrote them a few lines and enclosed them to you sir as my hond. father desired me to do; and if you will be so kind as to forward them the first opportunity you will greatly oblige Dear sir your obedient humble servant.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 7, pt. 1). 1 p.



   
   On his departure for Algiers, Tobias Lear had sent his twelve-year-old son to the boy’s paternal grandmother. During the years of his father’s absence, Benjamin Lear attended Phillips Academy (Andover), Harvard College, and Bowdoin College (Brighton, The Checkered Career of Tobias Lear, pp. 198–99, 282, 285–86).


